Exhibit 10.6

THE NASDAQ OMX GROUP, INC.

PERFORMANCE SHARE UNIT AGREEMENT

This PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”) between The NASDAQ OMX
Group, Inc., a Delaware corporation (the “Company”), and [NAME] (the “Grantee”)
memorializes the grant by the Management Compensation Committee of the Board of
Directors of the Company (the “Committee”) on [DATE] (the “Grant Date”) of
performance share units to the Grantee on the terms and conditions set out
below.

RECITALS:

The Company has adopted The NASDAQ OMX Group, Inc. Equity Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan. The Plan in relevant part provides for the
issuance of stock-based awards that are subject to the attainment of performance
goals as established by the Committee.

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the performance share units provided for herein to the
Grantee pursuant to the Plan and under the terms set forth herein as an
increased incentive for the Grantee to contribute to the Company’s future
success and prosperity.

Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Performance-Based Award. The Company hereby grants to the Grantee
{            } performance share units (the “Performance Share Units”), which
Performance Share Units shall entitle the Grantee to receive up to
{            } Shares (or a lesser number of Shares, or no Shares whatsoever),
subject to the terms and conditions set forth in this Agreement and the Plan. (A
complete copy of the Plan, as in effect on the date of grant, is available to
the Grantee upon request.). Shares corresponding to the Performance Share Units
granted herein are in all events to be delivered to the Grantee only after the
Grantee has become vested in the Performance Share Units pursuant to Section 4,
below.

2. Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on [DATE] and ending on [DATE].

3. Performance Goal.

(a) Subject to the following sentence, the Performance Goal is set out in
Appendix A hereto, which Appendix A is incorporated by reference herein and made
a part hereof. Notwithstanding the foregoing, the provisions of Section 13 or
any other provision of this Agreement to the contrary, the Committee reserves
the right to unilaterally change or otherwise modify the Performance Goal in any
manner whatsoever (including substituting a new Performance Goal), but only to
the extent that the Committee has first determined that the exercise of such
discretion would not cause the Performance Share Units to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code. If the
Committee exercises such discretionary authority to any extent, the Committee
shall provide the Grantee with a new Appendix A in substitution for the Appendix
A attached hereto, and such new Appendix A and the Performance Goal set out
therein (rather than the Appendix A attached hereto and the Performance Goal set
out therein) shall in all events apply for all purposes of this Agreement.

(b) Depending upon the extent, if any, to which the Performance Goal has been
achieved, and subject to compliance with the requirements of Section 4, each
Performance Share Unit shall entitle the Grantee to

 

1



--------------------------------------------------------------------------------

receive, at such time as is determined in accordance with the provisions of
Section 5, between 0 and 1.5 Shares for each Performance Share Unit. The
Committee shall, as soon as practicable following the last day of the
Performance Period, certify (i) the extent, if any, to which, in accordance with
Appendix A, the Performance Goal has been achieved with respect to the
Performance Period and (ii) the number of whole and/or partial Shares, if any,
which, subject to compliance with the vesting requirements of Section 4, the
Grantee shall be entitled to receive with respect to each Performance Share Unit
(with such number of whole and/or partial Shares being hereafter referred to as
the “Share Delivery Factor”). Such certification shall be final, conclusive and
binding on the Grantee, and on all other persons, to the maximum extent
permitted by law.

4. Vesting of Performance Share Units.

(a) The Performance Share Units are subject to forfeiture to the Company until
they become nonforfeitable in accordance with this Section 4. Except as provided
in the following sentence, (i) the risk of forfeiture shall lapse as to 100% of
the Performance Share Units and such Performance Share Units shall thereupon
become vested, only if the Grantee remains employed by the Company [VESTING
SCHEDULE] (the “Vest Date”). Notwithstanding the foregoing, if the Grantee’s
employment with the Company terminates by reason of death prior to the Vest
Date, the risk of forfeiture shall lapse on all Performance Share Units, and all
unvested Performance Share Units shall thereupon become vested on the date of
death (or, if later, following the end of the Performance Period on which the
Committee determines whether, and to what extent the Performance Share Units are
earned in accordance with Section 3(b) of this Agreement.

(b) In the event that (i) the Company terminates the Grantee’s employment with
the Company for any reason prior to a Vest Date or (ii) the Grantee terminates
employment with the Company for any reason (other than death) prior to such
date, all unvested Performance Share Units shall be cancelled and forfeited,
effective as of the Grantee’s separation from service.

5. Delivery of Shares. As soon as practicable following the applicable Vest
Date, and compliance with all applicable tax withholding as described in
Section 11 hereof, but in no event later than two and one-half months after the
end of the calendar year in which the Vest Date occurs, the Company shall
instruct the registrar for the Company to make an entry on its books and records
evidencing that the Shares underlying such vested Performance Share Units have
been duly issued as of that date; provided, however, that the Grantee may, in
the alternative, elect in writing prior thereto to receive a stock certificate
representing the full number of Shares acquired, which certificate may bear a
restrictive legend prohibiting the transfer of such Shares for such period as
may be prescribed by the Company. The Company shall not be liable to the Grantee
for damages relating to any delays in issuing the certificates. The underlying
Shares may be registered in the name of the Grantee’s legal representative or
estate in the event of the death of the Grantee. In the event of the
acceleration of the lapse of forfeiture restrictions upon the death of the
Grantee as contemplated by Section 4(a) of this Agreement, this process shall
occur as soon as possible following such vesting date, but in no event later
than two and one-half months after the end of the calendar year in which such
vesting date occurs.

6. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s alternatives under Section 83(b) of the Code
in connection with the award, earning or vesting of the Performance Share Units
and the delivery of Shares in connection therewith.

7. Transferability.

(a) Except as provided below, or except to the minimal extent required by law,
the Performance Share Units are nontransferable and may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee, except by will or the laws of descent and distribution, and upon any
such transfer, by will or the laws of descent and distribution (or upon such
transfer required by law), the transferee shall hold such Performance Share
Units subject to all the terms and conditions that were

 

2



--------------------------------------------------------------------------------

applicable to the Grantee immediately prior to such transfer. Notwithstanding
the foregoing, the Grantee may transfer any vested Performance Share Units to
members of his immediate family (defined as his spouse, children or
grandchildren) or to one or more trusts for the exclusive benefit of such
immediate family members or partnerships in which such immediate family members
are the only partners if the transfer is approved by the Committee and the
Grantee does not receive any consideration for the transfer. Any such
transferred portion of the Performance Share Units shall continue to be subject
to the same terms and conditions that were applicable to such portion of the
Performance Share Units immediately prior to transfer (except that such
transferred Performance Share Units shall not be further transferable by the
transferee). No transfer of a portion of the Performance Share Units shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of such evidence as the Committee may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee of the terms and conditions hereof.

(b) Upon any transfer by will or the laws of descent and distribution (or upon
any such transfer required by law), such transferee shall take the Performance
Share Units and the Shares delivered in connection therewith (the “Transferee
Shares”) subject to all the terms and conditions that were (or would have been)
applicable to the Performance Share Units and the Transferee Shares immediately
prior to such transfer.

8. Rights of Grantee. Prior to the delivery, if any, of Shares to the Grantee
pursuant to the provisions of Section 5, the Grantee shall not have any rights
of a shareholder of the Company on account of the Performance Share Units.

9. Unfunded Nature of Performance Share Units. The Company will not segregate
any funds representing the potential liability arising under this Agreement. The
Grantee’s rights in respect of this Agreement are those of an unsecured general
creditor of the Company. The liability for any payment under this Agreement will
be a liability of the Company and not a liability of any of its officers,
directors or Affiliates.

10. Securities Laws. The Company may condition delivery of certificates for
Shares delivered for any vested Performance Share Units upon the prior receipt
from the Grantee of any undertakings which it may determine are required to
assure that the certificates are being issued in compliance with federal and
state securities laws.

11. Withholding. The Grantee shall pay to the Company promptly upon request, and
in any event, no later than at the time the Company determines that the Grantee
will recognize taxable income in respect of the Performance Share Units, an
amount equal to the federal, state, local or foreign taxes the Company
determines it is required to withhold with respect to the Performance Share
Units. Such payment shall be made in the form of (i) cash, (ii) delivery of
Shares already owned for at least six months, (iii) net settling with the
Company that portion of the Shares otherwise to be delivered to the Grantee with
respect to the Performance Share Units sufficient to satisfy the minimum
withholding required with respect thereto or (iv) in a combination of such
methods as irrevocably elected by the Grantee prior to the applicable tax due
date with respect to the Performance Share Units. The net settlement of the
Shares underlying the vesting Performance Share Units and the delivery of Shares
previously owned are hereby specifically authorized alternatives for the
satisfaction of the foregoing withholding obligation.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
principle of law that could result in the application of the law of any other
jurisdiction.

13. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, except as otherwise provided
in Section 3(a) or Sections 15 or 16 of this Agreement regarding permitted
unilateral action by the Committee or in Section 12(a) of the Plan related to
amendments or alterations that do not adversely affect the rights of the Grantee
in this Award.

 

3



--------------------------------------------------------------------------------

14. Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and this Agreement shall be final and
binding upon the Grantee and the Company. In the event of any conflict between
the terms and conditions of this Agreement and the Plan, the provisions of this
Agreement shall control. The Committee has the authority and discretion to
determine any questions which arise in connection with the award of the
Performance Share Units hereunder.

15. Compliance with Code Section 409A. It is the intention of the Company and
Grantee that this Agreement not result in an unfavorable tax consequences to
Grantee under Code Section 409A. Accordingly, Grantee consents to any amendment
of this Agreement as the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, Grantee
a copy of such amendment. Any such amendments shall be made in a manner that
preserves to the maximum extent possible the intended benefits to Grantee. This
paragraph does not create an obligation on the part of Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under the
Agreement will not be subject to interest and penalties under Code Section 409A.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the
Performance Share Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. The Grantee agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Plan and this Agreement.

17. No Right to Continued Employment. This Agreement shall not confer on the
Grantee any right to be retained, in any position, as an employee, consultant or
director of the Company.

18. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Grantee, to the Grantee’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method. approved by the Company) by either party.

19. Conflict. In the event of conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of this Agreement will govern and prevail.

20. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

21. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share Unit
Agreement on the              day of             , 20    . By execution of this
Performance Share Unit Agreement the Grantee acknowledges receipt of a copy of
the Plan, and agrees to the terms and conditions of the Plan and this Agreement.

 

THE NASDAQ OMX GROUP, INC.    By: Title: NAME   

 

5



--------------------------------------------------------------------------------

Appendix A

Performance Goal for Performance Share Unit Grant

[DATE] Performance Period

This Appendix A to the Performance Share Unit Agreement sets forth the
Performance Goal to be achieved and, depending upon the extent (if any) to which
the Performance Goal is achieved, the number of whole and/or partial Shares, if
any, which the Grantee shall have the right to receive with respect to each
Performance Share Unit. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Agreement and the Plan.

[GOAL]

Table 1: Levels of Achievement of the Performance Goal

 

Below
Threshold

   Threshold
Performance    Target
Performance    Maximum
Performance {            }    {            }    {            }    {            }
{            }    {            }    {            }    {            }

The following table sets forth, subject to the vesting conditions set forth in
the Agreement, the total number of Shares deliverable to the Grantee as a result
of achievement of each such Performance Goal levels.

Table 2: Number of Shares Deliverable Upon Achievement

of Performance Goal

 

Threshold

Performance

   Target
Performance    Maximum
Performance {            }    {            }    {            }

All actions taken by the Committee pursuant to this Appendix A shall be final,
conclusive and binding upon the Grantee, and all other persons, to the maximum
extent permitted by law.

 

6